Exhibit 10.19

Non-Employee Director Compensation Summary

CuraGen Corporation’s (the “Company”) non-employee directors are currently:
(i) Vincent T. DeVita Jr., M.D.; (ii) David R. Ebsworth, Ph.D.; (iii) John H.
Forsgren; (iv) James J. Noble, M.A., F.C.A.; (v) Robert E. Patricelli;
(vi) Jonathan M. Rothberg, Ph.D.; and (vii) Patrick J. Zenner. On March 29,
2006, the Company’s Board of Directors (the “Board”) approved a revised
compensation structure for the Company’s non-employee directors as follows:

Grant of Options Upon Appointment

Each non-employee director appointed after the 2006 annual meeting of
stockholders will automatically receive an option to purchase 30,000 shares of
the Company’s common stock upon appointment to the Board. These options will
vest 1/3 upon grant, 1/3 upon the first anniversary of the date of grant, and
1/3 upon the second anniversary of the date of grant. (Vesting will be
accelerated upon a 50% or greater change in control of CuraGen Corporation.)

Grant of Additional Stock Options

Each non-employee director who continues to serve on the Board will
automatically receive an option to purchase 15,000 shares of the Company’s
common stock, granted in conjunction with each year’s Annual Meeting, such
option vesting immediately.

The non-executive Chairman of the Board will receive an option to purchase 7,500
shares of the Company’s common stock , granted in conjunction with each year’s
Annual Meeting (or granted on the date of appointment to the position and
prorated for the first fiscal year of appointment, the fiscal year ending with
the date of the next regularly scheduled Annual Meeting), such option vesting
immediately.

The Audit Committee Chair will receive an option to purchase 5,000 shares of the
Company’s common stock, granted in conjunction with each year’s Annual Meeting
(or granted on the date of appointment to the position and prorated for the
first fiscal year of appointment, the fiscal year ending with the date of the
next regularly scheduled Annual Meeting), such option vesting immediately.

The Compensation Committee Chair and the Nominating & Governance Committee Chair
will receive an option to purchase 2,500 shares of the Company’s common stock,
granted in conjunction with each year’s Annual Meeting (or granted on the date
of appointment to the position and prorated for the first fiscal year of
appointment, the fiscal year ending with the date of the next regularly
scheduled Annual Meeting), such option vesting immediately.



--------------------------------------------------------------------------------

Payment of Fees: Reimbursement of Travel and Other Expenses

In addition to the above mentioned stock option grants, each non-employee
director received an annual retainer of $20,000 for his service on the Board
during 2006 and will receive the same amount in 2007. Additional amounts will be
paid to the non-employee directors during 2007 as follows:

 

Position

   Additional
Fees

Non-Executive Chairman of the Board - Retainer

   $ 30,000

Audit Committee Chair - Retainer

   $ 15,000

Compensation Committee Chair - Retainer

   $ 10,000

Nominating & Governance Committee Chair - Retainer

   $ 10,000

Board meeting fee - regular meeting

   $ 1,500

Board meeting fee - telephonic meeting

   $ 750

Audit Committee meeting - Each member

   $ 1,250

Compensation Committee meeting - Each member

   $ 1,000

Nominating & Governance meeting - Each member

   $ 1,000

Audit Committee telephonic meeting - Each member

   $ 1,000

Compensation Committee telephonic meeting - Each member

   $ 750

Nominating & Governance telephonic meeting - Each member

   $ 750

Per diem for additional work performed on site, in support of Board and/or
Committee responsibilities

   $ 1,000

All retainer amounts shall be paid quarterly during the fiscal year.
Non-employee directors also receive reimbursement for reasonable travel and
other expenses in connection with attending Board and Committee meetings during
the fiscal year.